Citation Nr: 1213853	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  09-36 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) and dysthymic disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel









INTRODUCTION

The Veteran served in active military service from August 2002 to September 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in May 2008 and September 2008 from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In the May 2008 rating decision, the RO granted service connection for a dysthymic disorder and assigned a 30 percent evaluation, effective from March 3, 2008 (the date of receipt of claim).  In the September 2008 rating action, the RO granted service connection for PTSD, recharacterized the Veteran's service-connected psychiatric disability as PTSD and dysthymic disorder, and confirmed the 30 percent evaluation for this disability, effective from March 3, 2008.

The Veteran was scheduled to appear before a Veterans Law Judge via videoconferencing in December 2011.  The Veteran failed to appear for this hearing, and he has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

In May 2010, the Veteran raised a claim of entitlement to a TDIU which was denied by the RO in a rating decision dated July 2010.  The Board recognizes that the Veteran did not explicitly disagree with that denial.  However, the Veteran has described an inability to retain employment due to his service-connected psychiatric disorder to include PTSD.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  Thus, the TDIU issue is now properly before the Board.  See Rice, supra.  See also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  

The issues on appeal are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.

REMAND

After having carefully considered the matter, and for the reasons expressed immediately below, the Board finds that the issues on appeal must be remanded for further development.  The Board is cognizant of the fact that this case has been in adjudicative status for several years.  Thus, the Board wishes to assure the Veteran that it would not be remanding this case unless it was essential for a full and fair adjudication of his appeal.  

Specifically, as to the service-connected psychiatric disorder PTSD and dysthymic disorder, the Veteran contends that this disability is more disabling than the current 30 percent disability rating reflects.  Also, as indicated above, he asserts that he is unable to retain employment as a result of this service-connected disability.

The Veteran was afforded QTC psychiatric examinations in April 2008 and August 2008.  Subsequently, he has repeatedly contended that his psychiatric symptoms have worsened.  See, e.g., the Notice of Disagreement dated in October 2008 and the VA Form 9 dated in September 2009.  

VA treatment records indicate that the Veteran suffers from psychological symptoms including black-outs, paranoid delusions, and auditory hallucinations as a result of his service-connected psychiatric disorder.  See the VA treatment records dated December 2007, February 2008, and December 2008.  Notably, a May 2010 VA treatment record indicates that the Veteran "reports uncontrolled PTSD symptoms including poor sleep with night-sweats, nightmares, body hyperactivities elbowing and kneeing his wife in bed, also isolation and avoidance by staying home only, hypervigilance, flashbacks, paranoia, [and] anxiety attacks.  He reported constantly hearing his dead buddy calling his name and telling him to 'be careful and watch out.'"  The Veteran also reported "depressed mood, losing track of time and activities, fear of safety with his son under this mental status.  He is currently unable to do any job and school, straining on his marital relationship."  Id.

More recently, however, VA treatment records indicate that the Veteran experienced an improvement in his psychological symptoms in that he "reported that he is back working and recently purchased a home."  See the January 2011 VA treatment record dated January 2011 & the October 2010 VA treatment record which reflects that the Veteran works as a security officer.  

Accordingly, the medical evidence is unclear concerning the current nature and extent of the Veteran's service-connected PTSD and dysthymic disorder.  Thus, to ensure that the record reflects the current nature and extent of this disorder, a contemporaneous psychiatric examination, with findings responsive to the applicable rating criteria, is needed.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); & Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  The examination conducted pursuant to this Remand should include a review of the Veteran's claims file and past clinical history, with particular attention to the current severity of the symptoms associated with the service-connected PTSD and dysthymic disorder and to the extent of functional occupational impairment associated with this service-connected disability.

The Board recognizes that the Veteran was scheduled for an updated QTC psychological examination in September 2010 but he failed to appear.  The record shows that the Veteran was notified of the scheduled examination in a letter from QTC Medical Services dated in August 2010.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b) (2011).  The request for an updated QTC examination was generated based upon the Veteran's assertions of worsening symptomatology as well as his claim of entitlement to TDIU.

In Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the Court held that VA must show that a claimant lacked "good cause" [see 38 C.F.R. § 3.655 (2011)] for failing to report for a scheduled examination.  Here, the Veteran has not provided an "adequate reason" or "good cause" for his failure to report to be examined.  The Veteran was contacted regarding the time and place to appear for the QTC examination; he has since made no contact with the VA.  The Court has held that VA's duty to assist a veteran in developing the facts and evidence pertinent to a claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

In this case, although good cause has not been shown by the Veteran, the Board finds that he should be afforded another opportunity to appear for an examination given the questions raised by the record concerning the current severity of his psychiatric symptomatology and in consideration of his assertions of entitlement to a TDIU.  See Snuffer, supra.  See also Caffrey, supra.

Also, on remand, any pertinent ongoing treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1. Issue a VCAA notification letter pertaining to the issue of entitlement to a TDIU.

2. After obtaining the appropriate release of information forms where necessary, procure any records of outstanding psychiatric treatment that the Veteran has recently received.  The Board is particularly interested in records of treatment that the Veteran may have received at the VA Medical Center in Oklahoma City, Oklahoma since June 2011.  All such available documents should be associated with the claims file.

3. Then, schedule the Veteran for a VA psychiatric examination to determine the nature and extent of his service-connected PTSD and dysthymic disorder.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All necessary tests and studies, including appropriate psychological studies (if determined to be necessary by the examiner), should be conducted in order to identify the degree of social and occupational impairment attributable to the service-connected PTSD and dysthymic disorder.  The results of any such testing and studies should be included in the examination report.  

The examiner should provide a detailed account of all manifestations of the service-connected PTSD and dysthymic disorder found to be present.  In addition, a Global Assessment of Functioning (GAF) score should be assigned, along with an explanation of the number assigned to the Veteran.  Also, the examiner should opine as to the effect of this service-connected disability on the Veteran's ability to obtain and to maintain gainful employment.  A complete rationale should be given for all opinions and conclusions expressed.

4. Also, schedule the Veteran for an appropriate VA examination to determine the effect, if any, of his other service-connected disabilities [left knee chondromalacia (10%), right knee chondromalacia (10%), and status-post fracture of third and fourth metacarpals of the right hand (0%)] on his employability.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All necessary tests and studies should be conducted, and the results of any such testing and studies should be included in the examination report.  

All pertinent pathology associated with these three service-connected orthopedic disabilities should be discussed in the examination report.  Following review of the claims folder, as well as an interview with, and examination of, the Veteran, the examiner must offer an opinion as to whether it is at least as likely as not (e.g., at least a 50 percent probability)-and without regard to the Veteran's age, that solely these service-connected orthopedic disabilities combine to preclude substantially gainful employment that is consistent with his education and occupational experience.  A complete rationale should be provided for all opinions expressed.  

5. Then, readjudicate the claims for an initial increased rating greater than 30 percent for the service-connected PTSD and dysthymic disorder and for a TDIU.  If the benefits sought on appeal remain denied, provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

